              Case 2:21-cv-00018-SMJ                  ECF No. 6          filed 03/02/21    PageID.55 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the_                                      FILED IN THE
                                                     Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

                MARK ANTHONY LANDA,
                                                                                                       Mar 02, 2021
                                                                     )                                     SEAN F. MCAVOY, CLERK
                             Petitioner                              )
                                v.                                   )        Civil Action No. 2:21-cv-00018-SMJ
                                                                     )
                 STATE OF WASHINGTON,                                )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The petition (ECF No. 1) is DISMISSED under Rule 4 of the Rules Governing Section 2254 Cases in the United States
’
              District Courts.
              Judgment is entered in favor of Respondent.



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                Salvador Mendoza, Jr.                                        on a
      Petition Under 28 U.S.C. 2254 for Writ of Habeas Corpus (ECF No. 1).


Date: 3/2/2021                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
